DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0185027 to Pianca et al., hereinafter Pianca (cited previously), in view of US 2015/0112414 to Conger et al., hereinafter Conger.

Pianca does not disclose wherein the deformable metal sleeve is a mesh.
However, Conger discloses a lead anchor with a mesh sleeve (para 0079).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the lead anchor for a neuromodulation lead of Pianca with the mesh sleeve, as taught by Conger, for purpose of protecting the lead from being damaged (para 0004).
Regarding claim 2, Pianca, as previously modified, further teaches wherein the mesh is compressible (para 0069).
Regarding claim 3, Pianca, as previously modified, further teaches wherein the mesh comprises a metal (para 0069).
Regarding claim 12, Pianca, as previously modified, further teaches wherein said mesh forms a sleeve that is configured to receive the portion of the neuromodulation lead (sleeve 630), as does Conger (para 0079: tubular mesh 228).

Regarding claim 14, Pianca further teaches wherein said anchor body defines a lumen for receiving the portion of the neuromodulation lead (lead lumen 602).
Regarding claim 15, Pianca further teaches wherein said anchor body has at least one fastener portion configured to fasten said anchor body to tissue of a patient (Fig 9: suture tabs 904 with eyelets 903).
Regarding claim 16, Pianca discloses (Fig 6 and 7) a lead anchor for a neuromodulation lead (torque lead anchor 600), the lead anchor comprising: an anchor body (exterior member 610) configured to receive a portion of the neuro-modulation lead (para 0068: lead lumen 602 for insertion of lead); a deformable metal sleeve (para 0069) disposed to at least partially surround the portion of the neuromodulation lead when the portion of the neuromodulation lead is received in the anchor body (para 0069: sleeve 630), said sleeve being arranged in contact with said portion of the neuromodulation lead (para 0069); a clamping element containing said sleeve (body 601 with fastener 620); and said clamping element including a set screw (para 0061) arranged to directly or indirectly reversibly clamp a portion of the neuromodulation lead in said anchor body by way of a reversible deformation of said sleeve (para 0069-0070; Fig 7).
Pianca does not disclose wherein the deformable metal sleeve is a mesh.
However, Conger discloses a lead anchor with a mesh sleeve (para 0079).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the lead anchor for a neuromodulation lead of Pianca with the mesh sleeve, as taught by Conger, for purpose of protecting the lead from being damaged (para 0004).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pianca in view of Conger as applied to claim 1 above, and further in view of US 2012/0232626 to Daglow, hereinafter Daglow.
Regarding claim 4, Pianca in view of Conger discloses the limitations of claim 1, but does not explicitly disclose wherein the mesh has a shape memory function.
However, Daglow teaches wherein the mesh has a shape memory function (para 0050).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the mesh sleeve of Pianca and Conger such that it has a shape memory function, as taught by Daglow, for purpose of facilitating localized deformation in response to radial inward forces (para 0007).
Regarding claim 5, Pianca in view of Conger discloses the limitations of claim 1, but does not explicitly disclose wherein the mesh comprises nitinol.
However, Daglow teaches wherein the mesh comprises nitinol (para 0050).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the mesh sleeve of Pianca and Conger such that it comprises nitinol, as taught by Daglow, for purpose of facilitating localized deformation in response to radial inward forces (para 0007).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pianca in view of Conger as applied to claim 1 above, and further in view of US 2019/0209852 to Nelson et al., hereinafter Nelson.
Regarding claim 9, Pianca in view of Conger discloses the limitations of claim 1, but does not disclose wherein said clamping element is a C-clamp.
However, Nelson teaches wherein said clamping element is a C-clamp (para 0046; Fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the clamping element of Pianca in view of Conger such that it is a C-clamp, as taught by Nelson, for purpose of distributing the clamping force to inhibit or prevent the anchor from damaging the lead when in use (para 0050).
Regarding claim 10, Nelson, as previously applied, further teaches wherein said clamping element comprises a C-clamp body (Fig 2), and said mesh forms at least a part of a C- shaped lead support portion of said C-clamp body (para 0046-0048).
Regarding claim 11, Pianca in view of Conger discloses the limitations of claim 1, but does not disclose wherein said mesh has a C-shaped cross-section.
However, Nelson teaches wherein said mesh has a C-shaped cross-section (para 0046; Fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the clamping element of Pianca in view of Conger such that said mesh has a C-shaped cross section, as taught by Nelson, for purpose of distributing the clamping force to inhibit or prevent the anchor from damaging the lead when in use (para 0050).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792